
	

113 S1435 IS: Clean Ports Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1435
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mrs. Gillibrand (for
			 herself and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to provide certain
		  port authorities, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Ports Act of
			 2013.
		2.Applicability to
			 port facilitiesSection
			 14501(c) of title 49, United States Code, is amended—
			(1)in paragraph
			 (2)(A)—
				(A)by striking
			 restrict the safety regulatory authority and inserting
			 “restrict—
					
						(i)the safety
				regulatory
				authority
						;
				(B)by striking
			 vehicles, the authority and inserting “vehicles;
					
						(ii)the
				authority
						;
				(C)by striking
			 cargo, or the authority and inserting “cargo;
					
						(iii)the
				authority
						;
				(D)in clause (iii)
			 (as designated by subparagraph (C)), by inserting or after
			 self-insurance authorization; ; and
				(E)by adding at the
			 end the following:
					
						(iv)the authority of
				a State, political subdivision of a State, or political authority of 2 or more
				States to adopt requirements for motor carriers and commercial motor vehicles
				providing services at port facilities that are reasonably related to the
				reduction of environmental pollution, traffic congestion, the improvement of
				highway safety, or the efficient use of port facilities, if adoption or
				enforcement of the requirements does not conflict with any other applicable
				Federal law (including regulations);
						
				and
				(2)by adding at the
			 end the following:
				
					(6)Port
				facilities
						(A)Definition of
				port facilitiesIn paragraph (2)(A), the term port
				facilities means all port facilities for coastwise, intercoastal, inland
				waterways, and Great Lakes shipping and overseas shipping, including wharves,
				piers, sheds, warehouses, terminals, yards, docks, control towers, container
				equipment, maintenance buildings, container freight stations, and port
				equipment, including harbor craft, cranes, and straddle carriers.
						(B)Applicability
				of Clean Air ActNothing in paragraph (1) limits the rights
				reserved to any State or political subdivision of a State under the Clean Air
				Act (42 U.S.C. 7401 et
				seq.).
						.
			
